Citation Nr: 0124208	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for Posttraumatic 
Stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to April 
1964 and 
May 1964 to May 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his son appeared 
before a hearing officer at a hearing at the RO in February 
2000.


FINDING OF FACT

The veteran's PTSD has been manifested primarily by 
nightmares, flashbacks, anger and irritability, poor 
concentration and memory, altered sleep and thought patterns, 
depression, social isolation, suicidal ideation, 
hallucinations, and a Global Assessment of Functioning (GAF) 
score of 45.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096), Pub. L. No. 
106-475 (codified at 38 U.S.C.A. §§ 5102-7 (West Supp. 2001); 
38 C.F.R. § 4.130 Diagnostic Code 9411, 66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a)) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION


At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim for an 
increased rating for the service-connected PTSD.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

The veteran contends that his PTSD is more severe than 
reflected by the 70 percent rating currently in effect and 
that he is unable to work due to his PTSD.

By rating action in April 1994, service connection was 
granted for PTSD, evaluated as 30 percent disabling effective 
on January 2, 1992.  In January 1999, the veteran requested 
an increased evaluation for his PTSD.  During the course of 
this claim, the RO increased the veteran's evaluation 
initially to 50 percent and then to 70 percent effective from 
the date of his claim, January 26, 1999.

A VA discharge summary from March 25 to April 17, 1998 
revealed that the veteran was hospitalized due to complaints 
of hearing Vietnamese voices talking, inability to sleep, and 
strange and unusual behavior.  His appearance was fair and he 
had a positive attitude with good eye contact.  Mood was 
nervous with anxiety.  He denied homicidal or suicidal 
ideation, but reported auditory hallucinations.  The 
diagnosis at discharge was PTSD.  His GAF score was 40.  A VA 
discharge summary from April 30 to May 27, 1998 showed that 
the veteran was again hospitalized with complaints of 
nightmares and flashbacks of Vietnam, bad temper, isolation, 
guilt and anger, nervousness, and depression.  On admission, 
he was irritable with poor concentration, nervous, and 
depressed.  His affect was constricted.  He admitted 
experiencing auditory hallucinations about Vietnam, expressed 
paranoid ideas, and had mood swings from elation to 
depression.  The diagnosis included PTSD, delayed type.  His 
GAF score was 48.

At a July 1999 VA examination, the veteran reported that he 
experienced nightmares and night sweats nightly, startle 
responses with flashbacks in which he is unaware of his 
current surroundings, intrusive thoughts of combat 
experiences, chronic irritability, anger outbursts, self-
imposed isolation, and that he heard voices and avoided 
crowds.  The veteran reported that he stopped working several 
years ago due to stress, conflict, road rage, and feeling 
that people were out to get him.  The examiner noted that the 
veteran had been hospitalized for PTSD at VA facilities 6 
times since 1992.  It was noted that the veteran resided with 
his son, as he and his wife separated and that he stayed in 
his room most of the time.  The examiner noted that the 
veteran had lost his license due to road rage incidents.  The 
veteran's son stated that the veteran often walked away from 
the house without telling anyone and became tired before he 
could return.  The veteran reported that he had developed a 
heart condition.

On evaluation, the veteran's affect was described as somewhat 
intense.  He appeared uncomfortable and spoke in short 
responses with little elaboration.  He was oriented to year, 
month, and place, but missed the date.  His attention, 
concentration, and abstraction were in the low average range, 
but his thoughts were relevant and coherent.  His short-term 
memory was variable, but long-term memory appeared intact.  
He admitted to daily tearfulness and depressive thoughts as 
well as occasional suicide ideation, but denied intent or 
attempts.  In his diagnostic impressions, the examiner stated 
that the veteran's PTSD symptoms of angry outbursts, chronic 
irritability, and anxiety affected his ability to hold a job 
long before his cardiac condition was diagnosed or his 
depressive reaction developed.  The diagnoses were PTSD with 
delayed symptoms, more pronounced than acute symptoms, and 
adjustment disorder with depressed mood.  The current GAF 
score was 45 due to PTSD, exclusive of depression.

At a February 2000 personal hearing, the veteran testified 
that he had nightmares of snakes and Vietnam, that he saw 
snakes and heard Vietnamese voices during the day, that he 
had flashbacks and felt that everyone was out to get him, 
that he had suicidal thoughts, and that he preferred to be by 
himself.  The veteran's son testified that the veteran's 
symptoms had worsened in 1998 before his heart attacks, that 
he could not get his father to go anywhere outside the home, 
and that his father did not want to be involved in any family 
activities including dinner.  He stated that other than his 
daily walks, the veteran kept to his room.  

An August 2000 VA medical record disclosed that the veteran 
complained of nightmares and flashbacks, sleep disturbances 
so that he slept primarily during the day, seeing snakes all 
the time, and avoiding crowds because more than 3 people made 
him nervous.  He admitted to previous thoughts of homicide 
toward his wife, but denied current homicide or suicide 
ideation.  The examiner noted that there was alternation in 
sleep pattern and thought process.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under the rating schedule, a 70 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM IV), cited in 
Carpenter v. Brown, 8 Vet.  App. 240 (1995). According to the 
DSM IV, a GAF score of 31-40 is described as some impairment 
in reality testing or communication (e.g., speech is 
illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Although the GAF score does not neatly fit 
into the rating criteria, the Board is under an obligation to 
review all the evidence of record.  The fact that evidence is 
not neat does not absolve the Board of this duty.  The United 
States Court of Appeals for Veterans Claims, in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board notes that VA medical records 
including a July 1999 VA examination report reveal complaints 
of auditory and visual hallucinations, memory difficulties, 
altered thought patterns, recurrent intrusive thoughts and 
nightmares relating to Vietnam, sleep disturbances and 
altered patterns, anger and irritability, impaired 
concentration, depression, social isolation, and suicidal 
ideation.  The VA examiner opined that the veteran's GAF 
score was 45 due to PTSD.  The assignment of the GAF score 
expresses the extent of impairment due to the manifestations 
identified.  This evidence may not be ignored.  Additionally, 
at his personal hearing, the veteran's son testified that the 
that the veteran preferred to stay by himself, experience 
sleep difficulties, had lost interest in activities, would 
not go out except to take his daily walks, and could not 
work.  Moreover, at the July 1999 VA examination, the 
examiner noted that the veteran's PTSD symptoms of chronic 
irritability, angry, outbursts, and anxiety had affected his 
ability to work prior to his heart condition, specifically 
noting that he had been a truck driver and had lost his 
driving license due to road rage incidents.  

In the instant case, the Board notes that the veteran's 
employment history consisted of truck driving which usually 
requires at least some contact with others, some patience, 
some sustained concentration, and remote memory functions.  
Additionally, the VA medical records show continued 
complaints of hallucinations, both visual and auditory and a 
VA physician noted altered sleep and thought patterns.  
Furthermore, the evidence indicates that except for some 
family contact, the veteran is virtually isolated from social 
contact with others.  Accordingly, after reviewing the 
evidence of record in light of the applicable regulations, 
the Board finds that an evaluation of 100 percent for the 
veteran's PTSD is warranted.
  

ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

Upon review, the Board notes that the veteran was diagnosed 
with a heart condition following a myocardial infarction in 
1998.  In his hearing testimony and statements, the veteran 
reported that his treating VA physician, Dr. Contos, advised 
that his heart condition was related to his PTSD.  VA medical 
records including hospitalization reports to not contain this 
statement.  Additionally, although the veteran underwent a VA 
cardiovascular examination in July 1999, the examiner did not 
provide an opinion as to whether the veteran's heart disorder 
was related to his service-connected PTSD.  Additionally, VA 
medical records contain notations indicating that the veteran 
had been seen by a private physician in 1998 and 1999.  
However, it does not appear that the RO has requested such 
records.

Furthermore, the Board observes that the veteran's 
representative, in the September 2001 brief presentation, 
raised the issue of entitlement to service connection for 
diabetes and presented the alternative argument that the 
veteran's current arteriosclerotic heart disease was related 
to the diabetes.  The Board notes that a current issue on 
appeal was entitlement to service connection for 
arteriosclerotic heart disease as secondary to service-
connected PTSD.  The veteran's representative has argued that 
the issue of entitlement to service connection for diabetes 
mellitus and the issue of entitlement to service connection 
for a heart condition that is on appeal are inextricably 
intertwined and that the portion of the case be Remanded for 
further development.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Thus, the Board concludes that as the issue of entitlement to 
service connection for diabetes may directly affect the 
outcome of the issue currently on appeal, the Board finds 
that this issue is inextricably intertwined with the 
certified issue of entitlement to service connection for a 
heart condition.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
who treated the veteran for his heart 
condition in 1998 and 1999.  After 
securing the necessary releases, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record, to 
include all VA outpatient records. Once 
obtained, all records must be associated 
with the claims folder. 

2.  The RO should request that the VA 
examiner who evaluated the veteran's 
heart disease in July 1999 provide an 
opinion as to whether the veteran's 
current heart disorder is as least as 
likely as not related to either the 
veteran's PTSD or his diabetes.  If the 
examiner is not available, THEN the 
veteran should be afforded VA examination 
to determine the nature and etiology of 
the veteran's heart condition.  After 
examining the veteran and reviewing the 
veteran's claims folder to include all 
medical reports and opinions, the 
examiner should opine as to whether it is 
as likely as not that the veteran's heart 
condition is related to his PTSD or his 
diabetes.  The VA examiner should provide 
reasons and bases for this opinion.  

3.  Inasmuch as the issue of entitlement 
to service connection for diabetes 
mellitus is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to service connection for a 
heart condition, the RO should take 
appropriate adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination and if necessary, the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case and given 
time to respond thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, to include old 
and revised regulations amended during the 
appeal period.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 


